Registration Statement No. 333-193404Filed Pursuant to Rule 424(b)(3) APPLE REIT TEN, INC. STICKER SUPPLEMENT TOSUPPLEMENT NO. 2 DATED MAY 22, 2014 Supplement No. 2 to be used withPROSPECTUS DATED APRIL 10, 2014 Summary of Supplement to Prospectus(See Supplement for Additional Information) Supplement No. 2 (cumulative, replacing all prior supplements) dated May 22, 2014 updates the disclosure in our prospectus and reports on (a) the status of our best-efforts offering of Units; (b)the notification by the Common Member to extend the maturity date of our preferred interest of our $100 million preferred membership interest in Cripple Creek Energy, LLC until June 1, 2015; (c)an update regarding our legal proceedings; (d) an update regarding our Unit Redemption program; and (e) our recent financial information and certain additional information about us. As of January 27, 2011, we completed our minimum offering of 9,523,810 Units at $10.50 per Unit and raised gross proceeds of $100 million and proceeds net of selling commissions and marketing expenses of $90 million. Each Unit consists of one common share and one Series A Preferred Share. We are continuing the offering at $11 per Unit in accordance with the prospectus. As of April 30, 2014, we had closed on the sale of 77,371,864 additional Units at $11 per Unit and from such sale we raised gross proceeds of approximately $851.1 million and proceeds net of selling commissions and marketing expenses of approximately $766.0 million. Sales of all Units at $10.50 per Unit and $11.00 per Unit, when combined, represent gross proceeds of approximately $951.1 million and proceeds net of selling commissions and marketing expenses of approximately $856.0 million. In connection with our hotel purchases to date, we paid a total of approximately $16.6 million, representing 2% of the aggregate gross purchase price, as a commission to Apple Suites Realty Group, Inc. This entity is owned by Glade M. Knight, who is our Chairman and Chief Executive Officer.
